UNITED STATES DISTRICT COURT
                                                               r~··~~~~~~~~
                                                               I
                                                                                       .- .,
                                                                    ELECTRO~ICALLY FILED                       1   I
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
                                                               '/DOC#:_
                                                               I
                                                                   'n .\rT 1 ; r.ED:
                                                                                       _
                                                                                           \   ::r 1;,-·1c?
                                                                                       ~·-'-----
                                                                                                              J'   !

UNITED STATES,

         -v-                                                 No. 18 CR 0319-LTS

JEREMY ESTEVEZ,

                 Defendant.

-------------------------------------------------------x
                                                     ORDER


               The indictment in this matter includes one or more forfeiture allegations.
Pursuant to Rule 32.2(b) of the Federal Rules of Criminal Procedure, after a finding of guilt, the
Court must determine whether property is subject to forfeiture under the applicable statute and
enter a preliminary order of forfeiture if necessary.

               Accordingly, the Government is hereby directed to determine what property it
will seek to have forfeited and confer promptly with defense counsel to ascertain whether the
defense opposes the forfeiture sought. The Government must thereafter provide, no later than
two weeks before the scheduled sentencing date, via facsimile to Chambers with a copy served
on defense counsel, a proposed preliminary order of forfeiture.

                If the preliminary order is not on consent, the Government's submission must be
accompanied by a description of the evidentiary basis for its forfeiture position and a statement
as to whether the parties believe that an evidentiary hearing is warranted pursuant to Rule
32.2(b)(l). Defense counsel will have one week following his or her receipt of the Government's
letter to respond.

        SO ORDERED.

Dated: New York, New York


                                                             ~RSWAIN
       February 26, 2020


                                                             United States District Judge
